Case: 1:19-cr-00947 Document #: 59 Filed: 03/02/21 Page 1 of 5 PagelD #:136

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
UNITED STATES OF AMERICA
No. 19 CR 947
. Judge Charles R. Norgle
MAURICE R. MARTIN
PROTECTIVE ORDER GOVERNING DISCOVERY
Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.
16(d), it is hereby ORDERED: |
1, All of the materials provided by the United States in preparation for, or
in connection with, any stage of the proceedings in this case that are identified as
“sensitive” (collectively, “the sensitive materials”) are subject to this protective order
and may be used by defendant and defendant’s counsel (defined as counsel of record
in this case) solely in connection with the defense of this case, and for no other
purpose, and in connection with no other proceeding, without further order of this
Court.
2. Defendant and defendant’s counsel shall not disclose the sensitive
materials or their contents directly or indirectly to any person or entity other than:
a. Persons employed to assist in the defense;
b. Persons who are interviewed by defense counsel (or individual(s)

employed by defense counsel) as potential witnesses;

c. Counsel for potential witnesses; and
Case: 1:19-cr-00947 Document #: 59 Filed: 03/02/21 Page 2 of 5 PagelD #:137

d. Other persons to whom the Court may authorize disclosure
(collectively, “authorized persons”).

3. Defendant’s counsel may show copies of the sensitive materials to
potential witnesses and their counsel as necessary to prepare the defense, but they
may not retain copies without prior permission of the Court.

4, Defendant, defendant’s counsel, and authorized persons shall not copy
or reproduce the sensitive materials except in order to provide copies of the materials
for use in connection with this case by defendant, defendant's counsel, and authorized
persons. Such copies and reproductions shall be treated in the same manner as the
original materials.

5. Defendant, defendant’s counsel, and authorized persons shall not
disclose any notes or records of any kind that they make in relation to the contents of
the sensitive materials, other than to authorized persons, and all such notes or
records are to be treated in the same manner as the original materials.

6. Defendant and defendant's counsel are responsible for securely
maintaining the sensitive materials and any copies of such materials.

7. Before providing sensitive materials to an authorized person, defense
counsel must provide the authorized person with a copy of this Order and require the
authorized person to sign a copy of the attached “Acknowledgment of Protective Order
and Proper Handling of Materials Subject Thereto” acknowledging that the

authorized person has received a copy of and reviewed this Order, and has agreed to
Case: 1:19-cr-00947 Document #: 59 Filed: 03/02/21 Page 3 of 5 PagelD #:138

be bound by its terms and conditions subject to sanctioning by the Court for any
violations of this Order. Defense counsel shall maintain a copy of the signed
statement of each authorized person for a period of twelve months after the
conclusion of all stages of this case, and shall provide copies of the signed statement
of each authorized person to the Court upon request.

8. Upon conclusion of all stages of this case, all of the sensitive materials
and all copies made thereof shall be disposed of in one of three ways, unless otherwise
ordered by the Court. The materials may be (1) destroyed; (2) returned to the United
States; or (3) retained in defense counsel's case file. The Court may require a
certification as to the disposition of any such sensitive materials. In the event that
the sensitive materials are retained by defense counsel, the restrictions of this Order
continue in effect for as long as the sensitive materials are so maintained, and the
sensitive materials may not be disseminated or used in connection with any other
matter without further order of the Court.

9. To the extent any sensitive material is produced by the United States to
defendant or defendant’s counsel by mistake, the United States shall have the right
to request the return of the sensitive material and shall do so in writing. Within five
days of the receipt of such a request, defendant and/or defendant’s counsel shall
return all such material if in hard copy, and in the case of electronic materials, shall
certify in writing that all copies of the specified material have been deleted from any

location in which the material was stored.
Case: 1:19-cr-00947 Document #: 59 Filed: 03/02/21 Page 4 of 5 PagelD #:139

10. The restrictions set forth in this Order do not apply to documents that
are or become part of the public court record, including documents that have been
received in evidence at other trials, nor do the restrictions in this Order limit defense
counsel in the use of discovery materials in judicial proceedings in this case.

11. Nothing contained in this Order shall preclude any party from applying
to this Court for further relief or for modification of any provision hereof.

ENTER:
MIE Tory

CHARLES R. NOR

District Judge

United States District Court
Northern District of Illinois

27 2/

Date:
Case: 1:19-cr-00947 Document #: 59 Filed: 03/02/21 Page 5 of 5 PagelD #:140

Acknowledgment of Protective Order and
Proper Handling of Materials Subject Thereto

I (name):

(a) am employed as a(n) and I am assisting Amir Mohabbat
in the preparation of the defense of Maurice R. Martin;

OR

(b) am participating in an interview with Amir Mohabbat regarding the
defense of Maurice R. Martin.

In anticipation of reviewing materials produced by the government in this
matter, I have reviewed the attached Order. I understand its contents. I agree that
I will only access the protected materials for the purposes of preparing the defense
case. I will not make any copies of any of the protected materials without further
order of the Court. I understand that failure to abide by this Order may result in
sanctions by this Court.

DATED:

 

[name]
